 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDJointCouncil of Teamsters No. 42,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandMerle RiphagenJointCouncil of Teamsters No. 42,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandMerle Riphagenand Associated General Contractors of California,Inc.;Building Industry Association of California,Inc.; and Engineering and Grading Contractors As-sociation,Inc.,Parties to the Contract.Case 21-CC-1424 and 21-CE-122June 28, 1974DECISION AND ORDEROn May 31, 1973, Administrative Law Judge LouisS. Penfield issued the attached Decision in this pro-ceeding. -Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filed ananswering brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions, as modified herein, of the AdministrativeLaw Judge and to adopt his recommended Order.We agree with the Administrative Law Judge, butfor different reasons, that the Respondent Union didnot violate Section 8(e) and 8(b)(4)(ii)(A) and (B) ofthe Act by entering into and enforcing agreementswith various employer associations and individualcontractors whereby the general contractors obligatedthemselves to be financially responsible for the delin-quencies of their subcontractors in the event the latterfailed to make contractually required payments to theUnion's trust funds.As noted by the Administrative Law Judge, thealleged unlawful clauses in the instant case are sub-stantially similar, if not identical, to those consideredby the Board inGeneral Teamsters, Chauffeurs,Ware-housemen and Helpers, Local 982, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (Associated Independent Owner-Op-erators, Inc.),181NLRB 515. There the Board heldthat, in the absence of sufficient extrinsic evidenceas to the manner in which the union enforced suchclauses, the Board would make no determination asto the legality of the clauses or the union's conduct inrelation thereto. The General Counsel has producedevidence in this case that the Union exerted pressureagainst La Mirada Trucking Company, a member ofthe Engineering Contractors Association, to assumefinancial responsibility for the delinquencies of MerleRiphagen, its subcontractor. The facts with respect tothe operations of La Mirada; its president, Charles W.Poss; and C. W. Poss, Inc., a sister corporation, ofwhich Poss is also president, were sparsely litigated.The record reveals that La Mirada is a "broker" forsmall independent truckers, such as Riphagen, andthat the latter's several trucks with drivers are em-ployed by La Mirada on an hourly basis to haul dirtfor various contractors in the Los Angeles basin area.La Mirada does not own any trucks or employ anyemployees. It operates merely as an intermediary be-tween contractors needing trucks and drivers andowners of trucks who need employment. There issome evidence that Poss or a supervisory employee ofC.W. Poss, Inc., supervises the loading of Riphagen'strucks at the borrow pit from which the dirt is to behauled and occasionally visits the jobsites where thedirt is deposited. Riphagen testified that a "foreman"of La Mirada or C. W. Poss, Inc., had the demandslips at the borrow pit to keep a record of the time thetrucks were loaded and reloaded. La Mirada operatesa dispatch system to direct and control the operationof Riphagen's trucks when employed by La Mirada.To establish a violation of the secondary boycottprovisions of the Act the burden was on the GeneralCounsel to prove by a preponderance of the evidencethat Respondent Union restrained or coerced a sec-ondary or neutral person to cease doing business withanother independent person. This record, in our opin-ion, is insufficient to warrant the conclusion that LaMirada, Poss, or C. W. Poss, Inc., was a neutral oruninvolved person with respect to the operations ofMerle Riphagen. The evidence suggests rather thatPoss and his corporations were engaged in a jointbusiness venture with Riphagen, to the extent the lat-ter was utilized by Poss, to supply trucks and driversfor the hauling of dirt where such services were re-quired by other contractors.Accordingly, without passing upon the Administra-tive Law Judge's different rationale, we shall dismissthe complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.MEMBER JENKINS, concurring:Iconcur with Members Fanning and Penello indismissing the 8(b)(4)(ii)(A) and (B) and 8(e) allega-tions in these cases on the grounds that the fringebenefit provisions constitute permissible work stan-dards clauses. Contrary to them, however, for the rea-sons set forth in my dissent inRaymond O. Lewis(Arthur J. Galligan),148 NLRB 249, and my concur-212 NLRB No. 5 JOINT COUNCIL OF TEAMSTERS NO. 42321rence inInternational Unionof OperatingEngineers,Local UnionNo. 12 (Griffith Company),212 NLRBNo. 4, I would adopt the Administrative Law Judge'sdetermination that in this case,with respect to thefringe benefit fund clauses, the principal work unit iscomprised of all employees employed by associationmembers and individual signatories to the masteragreement in the classifications provided in the con-tract.CHAIRMAN MILLER and MEMBER KENNEDY, dissenting:The reader of this Decision will better appreciateour dissent in this case if we first set forth a descrip-tion of the posture in which the majority's gossameropinion would leave this case.We do not agree withthe majority that La Mirada was not a neutral personwithin the meaning of Section 8(b)(4)(ii)(A) and (B)and Section 8(e) of the Act.Unlike them,therefore,we must pass on the Administrative Law Judge's dif-ferent rationale for dismissing the complaint.Our consideration and rejection of both the ma-jority's and the Administrative Law Judge's ration-ale are explicated below.Moreover,the fringe bene-fit provisions of the contract which the RespondentUnion applied to La Mirada here are, for all materialpurposes,identical to those similarly invoked by thecharged union in our companion decision,issued to-day, inInternationalUnionof OperatingEngineers,LocalUnion No. 12 (GriffithCompany),212 NLRBNo. 4.1 For the purpose of decisional economy, andbecause this case sheds additional light on the objectInGriffiththe contractlanguage in issue is the following-Article I, Paragraph B-15. The Trustees of the Trust Funds, throughtheir Administrator,shall furnish each Contractors Association and theUnion,with a list of delinquent Contractors each month.The Contrac-tor agrees that he will not subcontract any portion of his job to anyContractor whose name appears on the delinquent list until such Con-tractor has paid all delinquent monies to the various Trust Funds(a)Anydisputes between the parties concerning the payment or non-payment of monies due the Trust Fund are not subject to Article V[Procedure for Settlement of Grievances and Disputes] of the Agree-ment16. In the event the Contractor subcontracts to any such delinquentSubcontractor,in violation of the foregoing,the Contractor shall beliable to the Trustees for all accrued delinquencies of the Subcontractorand shall withhold sufficient funds from monies due or to become duesuch Subcontractor and shall pay the sums over to the Trust Funds. Ifa Subcontractor becomes delinquent after commencing work for theContractor,the Contractor shall be liable for all delinquencies incurredon the job after ten(10)daysfollowing the date of the delinquency liston which the Subcontractor's name first appeared The Contractor shallterminate the contract of the Subcontractor who fails to properly correcthis delinquency.(a)Where the Contractor fails or refuses to make payments requiredunder the above provisions,the Union shall have the right to withholdservices from any or all jobs of such Contractor.In the instant case the contested language is the following102A.2 The 10th calendar day after such notice is sent by the admin-istrative office,the general contractor shall become financially responsi-ble for all delinquent fringe benefit payments that accrued on his jobafter the ten-calendar-day-notice period for payments owed by anysubcontractor.The contractor may terminate the subcontractor of saiddelinquent subcontractor,or subcontractors,thereby limiting his liabili-ty, on that job, to the period from the 11th day after such notice is sentof such clauses, we have integrated our dissent in theGriffithcase into our opinion here.Contrary to the majority, we find that the Respon-dent Union has entered into and applied the fringebenefit provisions of the contract to La Mirada inviolation of Section 8(b)(4)(ii)(A) and (B) and Section8(e) of the Act.2 For the reasons set forth below, wefirmly believe that the Board's decisions here and inGriffithcome dangerously close to eradicating the sec-ondary boycott proscriptions of the Act.The fallacy of the Administrative Law Judge's basisfor dismissal of the complaint here inRiphagen,withby the administrative office to the termination of such contract on thatjob.102.4 3Where a contractor contracts with a listeddelinquent subcon-tractor, orsubcontractors,the contractor may terminate the subcontractof such delinquent subcontractor,or subcontractors,thereby limitingthe contractorsliability, on that job, to the periodfrom the commence-ment of thework under the subcontract to the dateof termination ofthat subcontract102.4.4 The union may give writtennotice to a listed delinquentcontractor,or subcontractor, (with a copyto the general contractor) topay the delinquentamount due all trust funds.Within fivedays fromthe giving of such notice,the union shallwithhold service from any orall jobs of suchdelinquent contractors, or subcontractors,ifproperpayment isnot made102 4 5 Wherethe general contractor fails or refuses to make pay-ments required under theabove provisions,the union shall have the rightto withholdservice fromany or all jobsof such generalcontractor2 Three issueswhich theAdministrativeLaw Judgeand, of course, themajority finditunnecessaryto pass on are (a)whether the demand for$11,000 supportedby the Union's contractual right was coercion proscribedby Sec. 8(b)(4), (b)whether the administrator is an agentof the Unionthereby inculpating the latterfor its coercive conduct;and (c) whether the8(e) jobsite proviso hasany applicationto this case.First, there wouldseem little roomfor doubtthat the $11,000 demand wascoercive.These interrelatedfringe benefit clauses of the master agreementnot only authorizethe imposition of monetary liability,but also sanction aunion strike to enforcethat liabilityPoss,owner of LaMirada, was cogni-zant thatLa Mirada would be struck if he failedeither to pay or cancelRiphagen's contract Realistically,La Miradahad no alternative but to ceasedoing businesswithRiphagen.We find thatthe administrator's demand onLa Mirada constitutedan unlawful coercive threat proscribed by Sec.8(b)(4)(ii)(B).Ets-HokinCorporation,154 NLRB 839, enfd 4Q5 F.2d 159(C A. 9, 1968),cert. denied395 U.S. 921 (1969).See also Member Kennedy'sdissenting opinions inSouthernCalifornia Pipe TradesDistrictCouncil No. 16of the UnitedAssociation(AssociatedGeneral Contractors of California, Inc.),207 NLRB No. 58,andSouthernCalifornia Pipe TradesDistrictCouncil No16 (KimstockDivision,Tridair Industries,Inc),207 NLRB No. 59.ChairmanMiller,who did not join Member Kennedy'sdissent in theCaliforniacases cited in the preceding sentence,nevertheless believes thecircumstances of this caseto be quite different.Assessing an employer withan amountof delinquency liability over which he hashad no control, is, inthe Chairman's view, quite different from the abovecases in which the partieshad agreed upon a fair means of determining reasonable compensation fora breach ofagreement which waswithin the parties' control.Secondly, thetrust fundadministratoris clearly an agent of RespondentUnion Theadministratoris hired by the boardof trustees of the respectivefunds Thoseboards are composedof an equal number of employer andunion appointees who serve at the absolute pleasure of the appointing au-thorities.The powerof the funds, through theadministrator,to impose anddemand payment of delinquent contributions is delineated in the masteragreement itself, alongwith the Union's right to strike for failure to complywith the demand Board precedentclearly holdsthat the trustuees,and theiradministrators,are agentsof the employerassociationsand theRespondentUnion.J.J.Hagerty, Inc,139 NLRB 633, 637.Finally,the jobsite proviso to Sec. 8(e) is inapplicable here. TheBoard haspreviouslyheld that these identical contract provisions are unlawful self-helpclauses proscribedby Ets-Hokin, supraGeneral Teamsters,Chauffeurs, Ware-housemenand Helpers, Local 982, IBT (AssociatedIndependent Owner-Opera-tors, Inc),181NLRB 515 322DECISIONSOF NATIONAL LABORRELATIONS BOARDwhich Member Jenkins agrees, needs only brief analy-sis.The Administrative Law Judge concluded that theprincipal work unit here is comprised of all employeeswho work for association members or individual"Short Form" signatories to the master agreement.However, there is no evidence that the short-formemployers have ever bargained in the multiemployerunit.Lacking that history, the short-form employers'adoption of the association-negotiated Master Agree-ment does not suffice to include them in the mul-tiemployer unit,' and does not establish an industry-widebargainingunit .4Indeed,on this pointMembers Fanning and Penello are in completeagreement, as evidenced by their opinion inGriffith.Clear Board precedent establishes that La Mirada(the coerced contractor) and Merle Riphagen (theprimary party) are not part of the same bargainingunit, industrywide or otherwise, but rather compriseseparate bargaining and work units.Hence the basic issue, both here and inGriffith,iswhether La Mirada and the offended contractors inGriffithare secondary persons to the Unions' disputewith their subcontractors. The Supreme Court's oft-quoted statement of the principles determinative ofwhether activity is "secondary," set forth inNationalWoodwork,'holds union conduct to be secondarywhere:I.. . the tactical object of the agreement and itsmaintenance is [the boycotted] employer, orbenefits to other than the boycotting employeesor other employees of the primary employerthus making the agreement or boycott second-ary in its aim. The touchstone is whether theagreement or its maintenance is addressed to thelabor relations of the contracting employervis-a-vishis own employees.6As the Supreme Court also said in this case, Section8(e) and Section 8(b)(4)(A) were enacted by Congressprimarily to close the loopholes in Section 8(b)(4)(B)(formerly 8(b)(4)(A) ), and were not intended to alterthe previously determined definition of secondaryboycott set forth in prior decisions of the SupremeCourt. One such decision, together with subsequentBoard decisions concerning the same species of con-tractual arrangements in issue here, requires a con-clusion that La Mirada and the offended contractorsinGriffithare secondary parties. That case is3Moveable Partitions,Inc,175 NLRB 915 See alsoInternationalPhotog-raphers oftheMotion Picture industries,Local 659 ofthe international AIh-once of Theatrical Stage Employees and Moving Picture Machine Operators ofthe UnitedStates andCanada (MPO-TV of California, Inc Y-A Produc-tions,Inc),197 NLRB No 134, enfd 477 F.2d 450 (C A D C, 1973), cert.denied414 U S 1157 (Jan 21, 1974)4 Raymond0 Lewis,et al (ArthurJ Galligan),148 NLRB 2495NationalWoodwork ManufacturersAssociation vN L.R B,386 U S 612(1967)6 Ibid.at 645.N.L.R B. v. Denver Building and Construction TradesCouncil,341U.S. 675 (1951), wherein the SupremeCourt faced a situation where a general contractorfor the construction of a commercial building award-ed a subcontract for electrical work to a nonunionemployer. The union picketed the entire job andthereby effectively forced the general contractor toterminate the electrical's contract. The Court expli-cated two principles material to the case at hand. Thefirstwas that the union could attain its ultimate pur-pose only by forcing the general contractor to termi-nate its contract with the electrical subcontractor.Therefore, it was scarcely open to question thatanobject of the strike, if not the only one, was to forcethe general contractor to cease doing business withthe electrical contractor, and therefore the strike vio-lated Section 8(b)(4)(A).7 Secondly, the Court explic-itly held:We agree with the Board alsoin itsconclusionthat the fact that the contractor and subcontrac-tor were engaged on the same construction pro-ject,and that the contractor had somesupervision over the subcontractor's work, didnot eliminate the status of each as an indepen-dent contractor ormake the employees of one theemployees of the other. The business relationshipbetween independent contractors is too well estab-lished in the law to be overridden without clearlanguage doing so.8[Emphasis supplied.]Having proceeded this far, something should besaid about the majority's "joint business venture"opinion inRiphagenherein. Even conceding themtheir reading of the record,9 they have failed utterly tosupply any legally sufficient nexus in logic or philoso-phy between their statement on the one hand that LaMirada and Riphagen were engaged in a "joint busi-ness venture," and their statement that "this record. .. is insufficient to warrant the conclusion that LaMirada . . . was a neutral or uninvolved person withrespect to the operations of Merle Riphagen." This isan inartful exercise in semantics. We recall no case,nor does the majority cite one, where the offended7Now Sec. 8(b)(4)(B)Thus,Sec 8(b)(4)(A) was violated where an objectof the union's conduct was to force a cessation of business, despite the factthat the ultimate purpose of the unions was to have union working standardsobserved on the projectBangor Building TradesCouncil,A FL-CIO (DavisonConstruction Company, Inc),123 NLRB 484, enfd, 278 F 2d 287 (CA I.1960)8Denver Building Trades,supra,689-690 The Court reaffirmed this princi-ple inN L R B v Local 825,InternationalUnion of OperatingEngineers,AFL-CIO,400 U S 297 (1971)9 A concession which we do not make La Mirada operates by first con-tracting with either ajobsite contractor who needs fill, or by contracting witha "borrow pit"owner who has sold his fill and needs to have it transportedRiphagen has no part of this facet of the businessAnd, on theother hand,La Mirada has no control over Riphagen's trucks or his employeesWe also fail to seewhat CW Poss, Inc,has to do with this case, sinceitwas neither named in the complaint nor shown to have been involved inthe events herein JOINT COUNCIL OF TEAMSTERS NO. 42323person was not in some way "involved" with the "op-erations" of the primary person whether it was byvirtue of the sale of a product, or by ownership of theconstruction site, or by purchase of services, particu-larly by subcontract. Indeed, the majority's analysiswould hold that the general contractor and its electri-cal subcontractor inDenver Building Tradeswere "in-volved" in the "operations" of each other, that theywere therefore a "joint business venture," 10 and thatthe Supreme Court necessarily erred in holding thegeneral contractor to nevertheless be a neutral andunoffending personvis-a-vis the labor relationsof theelectrical subcontractor" But the Supreme Court hasalready ruled that the factsthat the contractor andsubcontractor are engaged on the same construction pro-ject, and that the contractor had some supervision overthe subcontractor's work,do not eliminate the status ofeach as an independent contractor ormake the em-ployees of one of the employees of the other, DenverBuilding Trades, supra.During the years since enactment of Section8(b)(4)(A), the Board has followed these principles incases too numerous to warrant citation, 12 and particu-larly with respect to the maintenance of agreementsjust such as are in issue here. InCalhoun Drywall,13thegeneral contractor was a party to a collective-bargain-ing agreement containing guarantee fringe benefitclauseswhich the Board found inBarker14 (whereinthe Board previously considered ona per sebasis thetype of clauses presented here) to be essentially identi-cal to the clauses contested here. InCalhoun,the gen-eral contractor (Oberman) subcontracted drywallwork to a nonunion contractor (Calhoun) whereuponthe union enforced the fringe benefit guarantee provi-sions againstthe general contractor. The union con-tended, as Respondent Union does here, that the10The majority fails to say what they intend by the phrase"joint businessventure " To the extent that they construe it to mean that La Mirada andRiphagen are to some degree engaged in the same enterprise, then they alsomust include the "borrow pit" owner, the construction site owner and hisgeneral construction contractor, and presumably the State of California orits subdivisions which built the highways used by Riphagen's trucks."The majority does not contend that La Mirada and Riphagen are notindependent contractors The complaint alleges,and the answer admits, thatLa Mirada(as a numberof EGCA)and Riphagen each is,and has been atall times material herein, a person engaged in commerce within the meaningof Sec. 8(b)(4),(u)(A)and(B) and Sec. 8(e) of the Act.Clearly the General Counsel has met his burden of proving that La Miradaisa-prima facieneutral and unoffendmg person vis-a-vis the employees andlabor relations of Riphagen InGriffith,the majority finds thatprima facieshowing rebutted,a matter dealt with later herein.Furthermore,the analysis of the majority does not deal with at least halfor more of the delinquencies the Union seeks to exact from La Mirada, sinceeven in 1972 Riphagen performed no more than 50 percent of his work forLa Mirada12 See,e g , Metal Polishers,Buffers,Platers and Helpers International Union,A F. of L,86 NLRB 124313Orange Belt DistrictCouncilofPainters No48, AFL-CIO (Calhoun Dry-wall Company),153 NLRB 1196, enfd. 365 F.2d 540 (C A.D.C., 1966).14General Teamsters,Chauffeurs,Warehousemen and Helpers,Local 982,IBT (Associated Independent Owner-Operators,Inc),181NLRB 515clauses were work standards provisions and thereforeprimary. The Board rejected this defense, finding thatthe union's conduct was unlawfully aimed at aidingunion members generally. Moreover, the Board said,since the nonunion subcontractor had no employeessubject to the collective-bargaining agreement, thefringe benefit funds could not have used the generalcontractor's payments on behalf of the subcontractorto benefit the latter's employees, and such paymentswould have been a penalty imposed on the generalcontractor for failing to subcontract to a union sub-contractor. The Board stated:It is therefore apparent that if the Respondent'sconduct were to be held lawful, it would have tobe on the theory that it was designed to protectwages and job opportunities of Oberman's em-ployees, represented by the RespondentPainters,who were engaged in work similar to that doneby Calhoun; i.e., drywall construction work.These employees would constitute the "principalwork unit." But Oberman employed no paintersor tapers or any other employees engaged in dry-wall construction work on this project: and at notime did Oberman have a contract with the Re-spondent Painters.15Furthermore,in-Los Angeles Building & Construc-tionTrades Council, et al. (PortofinoMarina),150NLRB 1590, the Board found that the respondentunionswere engaged in a primary labor dispute withthe subcontractor over the latter's alleged delinquentwelfare payments, and that by picketing the generalcontractor, rather than the subcontractor, the unionsviolated theMoore DryDock 16 standards and therebyviolated Section 8(b)(4)(i) and (ii)(B) of the Act. Thenecessary predicate for the Board's conclusion wasthat the general contractor was not a primary party tothe dispute, and the unions were illegally, forcing thegeneral contractor to remedy the subcontractor's de-linquency. And recently, inLocal 272,InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO (Miller & Solomon ConstructionCorp.),195NLRB 1063, the Board found unlawfulpicketing of a general contractor, who had no con-tract with the picketing union, with an object of forc-ing the general contractor to make good a defaultingsubcontractor's debt ($26.26) to the union's pensionand welfare funds. The Board held that the generalcontractor was a neutral party, not otherwise con-cerned with the dispute between the union and thedefaulting subcontractor.Turning now to the case at hand, we find that LaMirada, the prime contractor, and Riphagen, the sub-11 153 NLRBat 1201.16Sailors' Unionof the Pacific, AFL (Moore Dry Dock Company),92 NLRB547. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractor, ' are independent contractors and weredoing business within the meaning of the Act.'7 Ri-phagen is merely a "Short Form" signatory to theMaster Agreement and, by virtue of establishedBoard law, each constitutes a separate and distinctbargaining and work unit.'8 It is clear thatanobjectof the Union's conduct here was to force La Miradato cease doing business with Riphagen, inasmuch asthat is the action required, and indeed realisticallyexpected, of La Mirada as the only alternative to LaMirada's payment of the $11,000 delinquency alleg-edly due from Riphagen.'9 On this basis it is apparentthat a violation of the secondary boycott sections ofour Act has been made out, unless it can be shownthat La Mirada's employees' interest in preservingtheir work or work standards is directly affected byRiphagen's fringe benefit payment delinquencies.Such is the Respondent's defense here, which reliesessentially for legal support on the rationale ofDixieMining Company,188 NLRB 753. The majority alsorelies onDixieMining(although they do not cite itspecifically), as did the Administrative Law Judge, fortheir decision dismissing the complaint inGriffith.Wedisagree on two grounds.The first, which in our view disposes of the instantcase concerning Riphagen, is thatDixie Mininghas noapplicability to the instant case for the simple, butcontrolling, fact that La Mirada retains no employeessubject to the Master Agreement performing anywork covered by its fringe benefit clauses.The Board recognized this distinction as controllinglong ago inLocal 47, International Brotherhood ofTeamster, Chauffeurs,Warehousemen and Helpers ofAmerica, AFL, et al. (Texas Industries, Inc.),112NLRB 923, enfd. 234 F.2d 296 (C.A. 5, 1956). Therethe Board held that the coerced general contractorsclearly were secondaries to the unions' wage disputewith the subcontractors, since the former had onlyone part-time employee each represented by theunions, as to whom the general contractors hadagreed to the wage demands. Rather, the Board held,the unions' concern was with the wages of the subcon-tractors, and therefore the dispute was not over theconditions of employment of the general contractors'employees or the subcontracting of those employees'jobs, and thus the general contractors were secondarypersons. Thus the instant case stands on the samefooting asMiller and SolomonandCalhoun Drywallwhere the pressured employers clearly had no interestin or control over the work sought to be preserved andmaintained by the union's conduct. The mere factthat La Mirada has signed a short-form adoption of17Denver BuildingTrades, supra19MoveablePartitions,Inc, supra, Calhoun Dry Wall, supra19Denver BuildingTrades, suprathe master agreement in this case is of no importance,since without employees in the covered work classifi-cations that agreement is essentially lifeless. The lackof employees subject to the Respondent Union'sjuris-diction clearly eliminates any legitimate interest Re-spondent Union might have as to who La Miradadoes business with, since, as inCalhoun,the only prin-cipal work unit for which the Union could have aninterest in maintaining work standards demonstrablydoes not exist. Under controlling precedent, La Mira-da is a neutral independent contractor which has nointerest in and no right of control over the labor rela-tions between the Respondent and Riphagen.DenverBuilding Trades supra; George Koch Sons, Inc.,201NLRB No. 7.Secondly, assumingarguendothat La Mirada em-ployed employees who were covered by La Mirada'scontract with the Respondent Union, and thus war-ranted consideration on the same plane as the pres-sured contractors in the accompanyingGriffithcase,our view is that theDixie Miningdecision is clearlydistinguishable. In the presentcases,the Unions haveapplied these fringe benefit guarantee clauses in orderto reach jobsites, employers, and work units, so dis-tant in time, distance, and contractual relationshipfrom the pressured contractors, that the Unions' ap-plication of the contract to them embroils the contrac-tors in labor disputes unknown to them, and so farremoved from them that the contract cannot be con-strued as protecting the work preservation interest ofthe coerced contractors' employees.InGriffiththe Administrative Law Judge conclud-ed that these contract provisions serve the primarypurpose of preserving unit work standards by discour-aging subcontracting to persons who supposedly per-form covered work more cheaply by virtue of theirreduced labor cost 20 resultant from failure to payfringe benefit contributions.21 This, the Administra-tive Law Judge reasoned, was the rationale ofDixieMining.InDixieMining,22however, the Board was con-fronted with the application of a labor contract whichrequired that each signatory employer which pur-chased nonunion coal pay 80 cents per ton into theunion welfare fund on coal which the normal 40-cent-per-ton royalty rate had not been paid. The Board20 There does not appear to be any evidence,either hereor inGriffith,thatthis is in fact so21Contrary to the Administrative Law Judge,we see no relevance in thefact that the prime contractorsmay recoup their paymentsfrom their subcon-tractorsThe issue here is whether the Union may lawfullycoerce the prunecontractors into makingthese payments in the firstinstance.22 Chairman Miller dissented in DixieMiningin any event,and MemberKennedy would not apply theDixieMiningreasoningbeyond thefacts ofthat case. Member Kennedyjoinedthe majoritydecision in DixieMiningonly because he viewed the conclusionsreached'in that case warranted onthe factsadduced under the limited scope of the record.MemberKennedywould limit thatdecision to the peculiarfacts of that case. JOINT COUNCIL OF TEAMSTERS NO. 42325found that the evidence established that wage,fringe,and working standards of employees in nonsignatorymineswere generally lower than those established inthe National Bituminous Wage Agreement and thatthe 80-cent payment to which signatories were obli-gated on nonsignatory coal purchases bore a reason-able relationship to the wage and fringe benefitsdifferential between signatory and nonsignatory oper-ators. Accordingly, the Board held that the purpose ofthe 80-cent clause was to remove the economic incen-tive a signatory might have to buy coal produced bysubstandard labor.The distinction betweenDixie Miningand the pre-sent cases is manifest. InDixie Miningthe signatorycoal operator was required to make the 80-cent pay-ment only on the coal whichitpurchased from a coalproducerusingsubstandard labor, but in the instantcasesthe object of the Unions' conduct is not merelyto require the prime contractors to make equalizingpayments with respect to the work which they them-selves subcontract and which might affect the workstandards of their own employees, but they are also inthe Unions' view responsible for the delinquent con-tributions which their subcontractors became respon-sible for while working forotherpersons, atothertimes,atotherjobsites, as to all of which the primecontractors involved here may have had and probablydid have no connection whatsoever, on behalf of em-ployees not employed in the work unit for which theprime contractors here are responsible 23 The jobs onwhich the subcontractors may have defaulted on thefringe benefit obligations may and probably do nolonger exist, and quite likely involved other primecontractors more directly responsible with whom thepressured contractors here may never have had anycontact, or who mayno longer even be in business.Thus, in the instantcase,Riphagen had been re-ceiving subhauling work form La Miradasince 1968.In 1972 only approximately 50 percent of the subhaul-ing work which Riphagen performed was given himby La Mirada. The Union's claim thatRiphagen was$11,000 in arrears on his payments to the fringe bene-fit funds is not confined to whateverdelinquenciesRiphagen might have incurred while doing businesswith La Mirada. La Mirada was never informed ofv This inquiry is the type which the Supreme Court ruled was necessaryinNational Woodwork.There the Court enunciated the principle that whetherthe contract and its enforcement violated Sec. 8(e) and 8(b)(4)(B).cannot be made without an inquiry into whether, under all thesurrounding circumstances,38the Union's objective was preservation ofwork.. or whether the agreements and boycott were tactically calcu-lated to satisfy union objectives elsewhere38 As a general proposition,such circumstances might include theremoteness of the threat of displacement by the banned product orservices, the history of labor relations between the union and the em-ployers who would be boycotted and the economic personality of theindustry.See Comment,62 Mich. L. Rev. 1176, 1185et seq(1964).precisely what the $11,000 amount represented. Obvi-ously assuming a state of facts most favorable to Re-spondent, no more than half of the $11,000 could haveaccrued while Riphagen was working for La Mirada,if the delinquencies all occurred only during 1972. Itisquite clear from a reading of the fringe benefitguarantee clauses in dispute herein, moreover, thatthat is precisely the intent of the clauses-to reachand impose liability for all delinquencies upon who-ever may currently be doing business with the delin-quent contractor. The scope of these clauses isimmeasurably broader than those inDixieMining,where the coal mine operator had only to answer forthe impact on his employees of his own subcontract-ing, and did not have to underwrite the harm causedto other work units by the contractual relationshipsbetween other persons over whom he had absolutelyno control. But here, and inGriffith,the Union is insubstantial part enmeshing prime contractors in an-cient labor disputes of other employers as to workunits with which they have no connection, at jobsiteswhich may or may not still bein existenceand withwhich the pressured contractors may or may not havehad a connection, and with respect to delinquencieswhich may be or may not have been legitimately as-sessed.In theirGriffithopinion, the majority discloses theirconcern for the integrity of the trust funds, which theywould protect for the benefit of the "interests of em-ployees of all employers." But only employees of sig-natory employers participate in those benefits, and wecannot imagineany clearer proof that the Unions areseekingtoaid unionmembers generally across unitlines.As the majority concedes, the Unionsare sepa-rating thebenefitsfrom the bargaining units, and arerequiring from the employers in each and every bar-gaining unit an indemnity for union members' bene-fits no matter where or for whom they work-an in-demnity not tied to the maintenance of standards ofthe bargaining unit, but rather covering the entireindustry to the extent of itsunion organization.One other aspect of the majority's opinion inGrif-fithwhichcausesus grave concern is the notion thatemployers and unions may do away with the second-ary boycott provisions of the Act by private consen-sus. Section 8(e) prohibits the entering into of anycontract whereby the employer agrees to cease doingbusinesswith any other person. Voluntarism is com-pletelyimmaterial.''{ In this regard the majority mis-uMemberKennedy pointedthis out in his dissents in theSouthernCalifor-nia Pipe Tradescases,supra.Chairman Miller, while not viewing the facts inthoseCaliforniaPipecases as establishing an agreement to cease doing busi-ness but rather as an agreement to resolve disputes as to legitimate damagesfor breachof agreement,agrees withMember Kennedyhere(as pointed outin fn.2, supra)In his view,the agreements here would create a liability foran amountof money wholly beyond theemployer's control unless he ceasedto do businesswith another entity, andthus are tantamount to agreementsto cease doing business 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDreads the Supreme Court'sNationalWoodworkopinion,supra.The part of the opinion referenced bythemajority lies within the Court's discussion, atpages 638-642, of whetherwork preservation agree-mentswere intended to be proscribed by Congressunder Section 8(e). But, earlier in its opinion, at pages633-634, the Court clearly stated that Section 8(e) wasenacted to close the loophole in the existing legislationwherebysecondary boycott agreementsthemselveswere not then unlawful under the Act. We quote:The Landrum-Griffin Act amendments in1959 were adopted only to close various loop-holes in the application of § 8(b)(4)(A) which hadbeen exposed in Board and court decisions. Wediscussed some of these loopholes, and the par-ticular amendments adopted to close them, inLabor Board v. Servette, Inc.,377 U.S. 46, 51-54.We need not repeat that discussion here, exceptto emphasize, as we there said, that "thesechanges did not expand the type of conductwhich § 8(b)(4)(A) condemned, that is, unionpressures calculated to induce the employees ofa secondary employer to withhold their servicesin order to force their employer to cease dealingwith the primary employer."Id.,at 52-53.Section 8(e) simply closed still another loop-hole. InLocal 1976, United Brotherhood of Car-penters v. Labor Board (Sand Door),357 U.S. 93,the Court held that it was no defense to an unfairlabor practice charge under § 8(b)(4)(A) that thestruck employer had agreed, in a contract withthe union, not to handle nonunion material.However, the Court emphasized that the mereexecution of such a contract provision (known asa "hot cargo" clause because of its prevalence inTeamsters Union contracts), or its voluntary ob-servance by the employer, was not unlawful un-der § 8(b)(4)(A).Section 8(e) was designed to plugthis gap in the legislation by making the "hot car-go" clause itself unlawful.TheSand Doordecisionwas believed by Congress not only to create thepossibility of damage actions against employersfor breaches of "hot cargo" clauses,but also tocreate a situation in which such clauses might beemployed to exert subtle pressures upon employersto engage in "voluntary" boycotts.Hearings in late1958 before the Senate Select Committee ex-plored seven cases of "hot cargo" clauses inTeamsters Union contracts, the use of which theCommittee found conscripted neutral employersinTeamsters organizational campaigns. [Fns.omitted.][Emphasis supplied.]As we have said, then, the issue is whether the claus-es are to preserve work of unit employees, or whetherthe clauses reach neutral persons and are thereforesecondary and unlawful. Since each type of contractis the product of an "agreement," logical analysis ofthis difference is aided not one whit by the volun-tariness of the boycott, since by Section 8(e) Congressspecifically interdicted secondary boycottagreementsIt is the majority's semantics, not ours, which injectthe irrelevancy.We acknowledge that the literal lan-guage of Section 8(e) does not provide for the workpreservation exception which the Supreme Court heldto be encompassed by Section 8(e). While inNationalWoodworkthe Court upheld the legality of the agree-ment, it did so because the union had a primary dis-putewith its own employer over preserving itsmembers' traditional work tasks which the employerin effect had contracted out. But the Court did notbase its holding in any part on the employer's signa-ture to the agreement.We have expressed ourselves at length in this opin-ion in setting forth our analysis of why the particularprovisions in issue in these cases arenotdirectly relat-ed to the employees of these neutral contractors. Wefind that such agreements, however "voluntary," aredirectly violative of the law Congress passed, as it hasbeen interpreted by the decisions of the highest courtin the land. Congress has the power to alter the clearlanguage of the statute and of the decisions of theSupreme Court, but until it does so, the majority deci-sions in both this case and inGriffithleave the Boardfloundering in the "Bramble Bush."For the reasons set forth above, we find that thelabor disputes caused by the fringe benefit delinquen-cies are too remote to the coerced contractors hereand inGriffith,and that the impact of those disputeson the work units of the threatened contractors isoblique and does not make these pressured contrac-tors primary persons to the disputes. We concludethat La Mirada and the pressured contractors inGrif-fithare in fact unoffending secondary persons withinthe meaning ofDenver Building Trades, supra,and wewould hold that the Respondent Unions have enteredinto and applied the contract provisions here and inGriffith,in violation of Section 8(b)(4)(n)(A) and (B),and Section 8(e) of the Act.DECISIONSTATEMENT OF THE CASELouis S. PENFIELD, Administrative Law Judge: This con-solidated proceeding was heard before me in Los Angeles,California, on February 8, 1973, with all parties repre-sented.' The complaint is based on charges and amendedcharges filed in each case on September 29, 1972, and De-1Representatives of the three associationswho were partiesto the contractwere duly notified of the proceeding but did not putin appearances or filebriefs JOINT COUNCILOF TEAMSTERSNO. 42327cember 15, 1972, respectively, by Merle Riphagen, an indi-vidual. The consolidated complaint issued on December 20,1972, and alleges that Joint Council of Teamsters No. 42,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called Respon-dent Union, engaged in unfair labor practices in violationof Section 8(e) and Sections 8(b)(4)(ii)(A) and (B) of theAct. All parties were given full opportunity to participate inthe hearing and after the close thereof Respondent Unionand the General Counsel filed briefs.Upon the entire record in this consolidated proceedingand upon my observation of the witnesses and their de-meanor, I make the following:construction industry proviso of Section 8(e). RespondentUnion's demand, made through its alleged agents Construc-tion Teamsters Security Trust and Construction TeamstersVacation Holiday Trust, herein collectively called the TrustFunds, that La Mirada, as a condition of continuing tosubcontract dirt hauling to Riphagen, pay the trust fundsthe amount of Riphagen's delinquency is further alleged tobe violative of Section 8(b)(4)(ii)(A) and (B) of the Act.Respondent Union claims the contract provisions in ques-tion to be primary in nature and aimed only at protectingwork standards of employees in the principal work unit, andthus both the contract provisions and any efforts to invokeand enforce them to be lawful. The facts are not in disputeand the issue before us is one of law.FINDINGS OF FACT1. JURISDICTIONMerle Riphagen is an individual doing business in South-ern California as a sole proprietor of a dirt hauling business.La Mirada Trucking, Inc., herein called La Mirada, is a dirthauling contractor in Southern California serving the build-ing and construction industry. On frequent occasions to bedescribed more particularly below La Mirada subcontract-ed dirt hauling to Riphagen.Associated General Contractors of California, Inc., here-in called AGC, Building Industry Association of California,Inc., herein called BIA, and Engineering and Grading Con-tractorsAssociation, Inc., herein called EGCA, are eachemployer associations which exist for, and engage in, collec-tive bargaining, and negotiate collective-bargaining agree-ments on behalf of their employer-members with variouslabor organizations including Respondent Union. La Mira-da is an employer-member of EGCA. The employer-mem-bers of AGC, BIA, and EGCA on whose behalf theassociations have executed a multiemployer multiassocia-tion collective-bargaining agreement are engaged in busi-ness as contractors in the building and constructionindustry in Southern California. Riphagen, also in businessin the same industry, is an individual party signatory to thesame agreement. In the aggregate the employers annuallypurchase and receive supplies valued in excess of $50,000which come to them directly from suppliers located outsidethe State of California. I find the employer-members of theassociations, LaMirada and Riphagen collectively to beengaged in businesses affecting commerce within the mean-ing of the Act, and assertion of jurisdiction to be appropri-ate.IITHE LABOR ORGANIZATION INVOLVEDRespondentUnionisa labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe conduct alleged as violative of the Act relates tocertain provisions of Respondent Union's contract with theemployer associations. These clauses are alleged to beper seviolative of Section 8(e) of the Act because their impact isclaimed to be secondary in nature and not protected by theA. The Multiassociation Labor AgreementThis agreement is entitled Master Labor Agreement Be-tween Southern California General Contractors and Re-spondent Union. It will be referred to herein as the masteragreement. The master agreement was executed on Decem-ber 10, 1971, to remain in effect until June 15, 1974. Thecontractor members of the various associations are engagedin construction work in Southern California. The masteragreement purports to cover persons working for these con-tractors either on jobsites or in shops or yards. Its coverageincludes a wide variety of classifications of persons engagedin driving and repairing trucks. This equipment in someinstances will operate exclusively off the highway, while inothers it will operate both on and off the highway. Themaster agreement contains detailed provisions coveringwages, hours, and working conditions, as well as grievanceand other clauses frequently found in collective-bargainingagreements. It also provides covered workers with variousfringe benefits including a health and welfare plan, paidvacations, and pensions. Since in the construction industryworkers normally move from one contractor to another asjobs start and finish, there must be means to insure propercredit for such earned fringe benefits. This is accomplishedby requiring that each covered employer pay designatedsums for each hour a worker is employed into trust fundsestablished and administered jointly by Respondent Unionand the contracting associations. The administrators of thetrust funds are required to credit the individual employeesappropriately and to disburse the earned benefits pursuantto contract terms. The master agreement requires each cov-ered employer to pay the sums due on behalf of each of hisemployees to the trust funds on a regular monthly basis. Thetrust funds report delinquencies in such payments to Re-spondent Union and the association, and'are authorized toinstitute legal steps against delinquent employers. In addi-tion to moving directly against a delinquent employer themaster agreement also provides that contractors may be-come liable, for delinquencies of their subcontractors whoare also covered by the master agreement. It is these clausesthat the General Counsel attacks, and they read in full asfollows:102.4.2The 10th calendar day after such notice issent by the administrative office, the general contractorshall become financially responsible for all delinquentfringe benefit payments that accrued on his job after 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe ten-calendar-day-notice period for payments owedby any subcontractor. The contractor may terminatethe subcontract of said delinquent subcontractor, orsubcontractors, thereby limiting his liability, on thatjob, to the period from the 11th day after such noticeis sent by the administrative office to the terminationof such contract on that job.102.4.3Where a contractor contracts with a listeddelinquent subcontractor, or subcontractors, the con-tractormay terminate the subcontract of such delin-quent subcontractor,orsubcontractors,therebylimiting the contractors liability, on that job, to theperiod from the commencement of the work under thesubcontract to the date of termination of that subcon-tract.102.4.4 The union may give written notice to a listeddelinquent contractor, or subcontractor, (with a copyto the general contractor) to pay the delinquentamount due all trust funds. Within five days from thegiving of such notice, the union shall withhold servicefrom any or all jobs of such delinquent contractor, orsubcontractor, if proper payment is not made.102.4.5Where the general contractor fails or refusesto make payments required under the above provisions,the union shall have the right to withhold service fromany or all jobs of such general contractor.By such clauses the prime or general contractor in effectbecomes a guarantor for his delinquent subcontractor al-though he can limit his liability by removing him from thejob. The clauses are obviously designed both to put pressureon the delinquent subcontractor to remedy his own delin-quency in order to avoid losing thejob, and to safeguard theemployees and the integrity of the fund by insuring that ifhe cannot or will not pay up another responsible party willpay the trust funds the amounts due. The General Counselargues that these clauses have a secondary thrust becausetheir effect is either to penalize the prime contractor ormake him "cease doing business" with the subcontractorwith whom Respondent Union has the primary dispute.All members of the three associations are of course boundby the provisions of the master agreement. In addition tothese association members, however, other persons engagedin like construction industry work may become parties tothe master agreement by signing what is known as the shortform agreement. This is in substantialmeasure aparaphraseof the master agreement itself. The signatory employer rec-ognizes Respondent Union as the statutory representativeof his employees, and agrees to be bound by the terms ofthe master agreement including the obligation to make therequired reports and payments for the fringe benefits to thetrust funds. As indicated above Merle Riphagen is a partysignatory to the short form agreement.While the master agreement refers to the trust funds andcontains the provisions relating to the handling of delin-quencies,the Construction Teamsters Security Trust andConstruction Teamsters Vacation Holiday Trust are eachset up by separately executedagreementssigned by Respon-dent Union and the associations. Each fund is controlled bya board of trustees comprised of equal numbers of associa-tion and union representatives. The individual trustees areappointed by the association and union representatives re-spectively. Each trustee serves until death, resignation, orremoval. Removal may be effected by the appointing powerat any time, and for any reason whatsoever. Day to dayoperation of the trust funds is conducted by a trust fundadministrator. It is incumbent on the administrator to de-termine when delinquencies occur, and to initiate steps toobtain the sums due if at all possible. A delinquency firstbecomes known when the employer's report and contribu-tion is not received. The administrator, however, has no wayof knowing the prime contractors for whom a delinquentsubcontractor may have been working He is dependent onreceiving, and usually obtains, such information from unionor employer sources. When the administrator receives infor-mation regarding the identity of the prime contractor it isthe regular practice to send such prime contractor a formnotice advising him of the delinquency of his subcontractor.This notice is tailored to the above-quoted provisions of themaster agreement, and undertakes to alert the prime con-tractor to the fact that he may become liable for the delin-quency if he continues to use the services of the delinquentsubcontractor. All delinquent payments whether made bythe primary contractor owing the obligation, or by the guar-antor contractor are received into the fund and credited tothe particular covered employees entitled to the benefitsB. The Controversy Giving Rise to the Instant CaseMerle Riphagen owns and operates three sets of bottomdump trailer tractor units. He operates one himself andemploys two drivers. Riphagen functions in the Los Angelesarea construction industry as a dirt fill subhauler. He ob-tains his work through the use of individuals or firms knownas brokers. La Mirada operates as such a broker. The busi-ness of a broker is to supply trucks to excavating or othercontractors to meet their hauling needs. These trucks aresupplied by the broker to the contractor on a per hour basis.Some brokers, including La Mirada, own no trucks at alland meet the needs of the contractors by dispatching sub-haulers like Riphagen. The subhauler will most frequentlybe sent by the broker to what is known as a borrow pit whichmay be defined as a source of dirt. His truck will be filledunder the direction of a contractor operating the excavatingand loading equipment there, and he will be directed todrive it to ajobsite. On occasions excavations will occur atone jobsite and the subhauler will take the dirt from thatjobsite to another where fill is needed. Riphagen testifiedthat in his own case his average haul over the highways fromsource tojobsite would be from 7 to 8 miles. When subhau-lers arrive at a jobsite the load is dumped pursuant to theinstructions of a contractor job foreman there. The dump-ing process consists in releasing the bottom trap of thetrailer and leaving the jobsite without even stopping thetruck.When one load has been delivered the truck then goesback to the source for another.Riphagen had been using La Mirada as a source of sub-hauling jobs since 1968. In 1972 approximately 50 percentof the subhauling work which Riphagen obtained came tohim through La Mirada. As noted above La Mirada func-tions exclusively as a broker, owning no trucks and usingonly subhaulers to supply the hauling needs of the contrac-tors with whom it does business As we have seen La Mirada JOINT COUNCIL OF TEAMSTERS NO. 42329is a member of EGCA and bound by the terms of the masteragreement.La Mirada is wholly owned by Charles W. Poss.In addition to operating as a broker under the name of LaMirada, Poss also is in business as a grading and excavatingcontractor.In such capacity he may furnish loading equip-ment to borrow pits or other sources.In this capacity Posssometimes calls upon La Mirada to supply trucks for haul-ing purposes.The administrator of the trust funds at some point, notprecisely fixed in the record,became aware that Riphagenwas delinquent in his trustfund payments.Steps were takento collect from Riphagen including the initiation of legalproceedings against Riphagen directly. In addition to this,however,in a manner not disclosed by the record,the ad-ministrator of the trust funds also learned that La Miradawas a prime contractor for whom Riphagen was doing su-bhauling. At this point following the usual practice the ad-ministrator sent a form letter to Riphagen dated September5, 1972,which reads in full as follows:Please take notice that Merle Riphagen,who is signato-ry to a collective bargaining agreement with the Team-sters Joint Council No. 42,is a delinquent contractor(or subcontractor)who has failed to pay fringe benefitcontributions to the Construction Teamsters SecurityTrust and Construction Teamsters Vacation Holidaytrust as required by the aforesaid labor agreement.Under yourlabor agreement, if youuse or continue touse the services of the aforesaid contractor you will beliable for all accrued delinquent contributions as wellas any unpaid future fringe benefit contributions. If theaforesaid contractor has commenced work on yourjobsite prior to receipt of this notice,and if his namehas not previously appeared on the delinquency listfurnished by the trust funds administrator to you oryour association then you will be liable for all futureunpaid fringe benefit contributions arising 10 daysfrom the receipt of this notice;otherwiseyour liabilitywill depend on the date of the last delinquency list andthe date you first used the contractor.The amount of unpaid fringe benefit contributionsknown to be due from the aforesaid contractor to theTrust Funds is: approximately$11,000.On September 6 when Riphagen called the La Miradadispatcher he was told of the letter and that until the delin-quencywas clearedup hecould no longer use Riphagen'strucks. Since that time Riphagen has done no work for LaMirada.C. Discussionof theIssues and ConclusionsWe now come to the question as to whether or not uponthe undisputed facts setforthabove the General Counselhas established as a matter of law that Respondent hasengaged in unlawful conduct within the meaning of Section8(e) and Section 8(b)(4)(ii)(A) and (B) of the Act.The Gen-eral Counsel contendsthat thesefacts signify the thrust ofthe clauses and their attempted enforcement to be second-ary in;nature and thus violative of the Act.RespondentUnioncontends the clausesto be primaryand designed toprotect and maintain union standards,and thus any "ceasedoing business"effect resulting therefrom to be purely inci-dental.Respondent Union also contends that it has no re-sponsibility for the 8(b)(4) aspects of the case because thisconduct was undertaken by the trust funds as separate enti-ties and not as agents of Respondent Union.A determination of the secondary or primary nature ofthe disputed contract provisions within the meaning of Sec-tion 8(e) will in substantial measure resolve all other issues.The General Counsel points out that historically Section8(b)(4), the so-called secondary boycott provision of thestatute,was designed to limit the scope of disputes betweenmanagement and labor.Thus certain conduct of a unioncould be directed lawfully only against an employer withwhom it had a primary dispute,and its efforts to enmeshother employers not directly involved in this primary dis-pute were proscribed.As interpreted by the Board and thecourts the 1947 amendments,however,were found to havea somewhat limited application.Thus while the Board couldenjoin certain union conduct directly leveled against thesecondary as distinguished from the primary employer, thesecondary employer was not protected where there existeda contractual provision between the contracting union andthe primary employer requiring that the latter do no busi-ness with employers who did not meet certain union stan-dards or sign certain union agreements.Itwas to outlawsuch so-called"hot cargo"clauses in contracts that Con-gress in 1959 enacted the provisions of Section 8(e). Thissection in pertinent part reads as follows:(e) It shall be an unfair labor practice for any labororganization and any employer to enter into any con-tract or agreement,express or implied,whereby suchemployer ceases or refrains or agrees to cease or refrainfrom handling,using, selling,transporting or otherwisedealing in any of the products of any other employer,or to cease doing business with any other person, andany contract or agreement entered into heretofore orhereafter containing such an agreement shall be to suchextent unenforceable and void:Provided,That nothingin this subsection(e) shallapply to an agreement be-tween a labor organization and an employer in theconstructionindustryrelating to the contracting orsubcontracting of work to be done at the site of theconstruction,alteration,painting,or repair of a build-ing, structure,or other work... .The literal language of the section would appear to pros-cribe all contracts whereby an employer agrees to "ceasedoing business with any other person."It developed,howev-er, that such literal construction was viewed as inconsistentwith the legislative history, and that agreements, eventhough they result in some measure of "cease doing busi-ness," will be permitted where their essential thrust is prima-ry rather than secondary. Thus it has been held that anemployer may lawfully agree to refrain from contracting outany bargaining unit work because theprimarypurpose ofsuch a clause would be viewed as protecting unit work, eventhough such an agreement would have the incidental effectof requiring the employer to cease doing business with other 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers.'On the other hand,however,clauses in anagreement designed to blacklist specified employers, orclasses of employers,because their products or labor poli-cies are objectionable to the contracting union are regardedas principally directed at limiting or disrupting businessrelationships with others, rather than conferring direct ben-efits and protecting unit employees,and hence they aredeemed to be unlawful.As specific clauses came up for scrutiny within the gener-al criteria,various distinctions were spelled out. Thus caseshave drawn a basic distinction between so-called "workpreservation"and "work acquisition"clauses, and betweenso-called"union standards"and "union signatory"clauses.Where the basic objective of the clause appears as protec-tion and preservation of the work of the contracting union,or as protection of the wages and working conditions of theunit employees by limiting subcontracting to employersmaintaining similar standards,the clauses will be regardedas lawful.4On the other hand,if the principal objective ofthe clause is to seek work for unit employees which has beencustomarily performed by employees of other employers, orif the clause is aimed at requiring an employer to do busi-ness solely with other employers who are signatory to theunion contract,then its thrust is deemed to be secondaryand aimed at limiting the number of employers with whoman employer can do business,or at disrupting existing busi-ness relationships,and is deemed unlawful.5The distinc-tions are expressed with particular clarity inOrange BeltDistrict Council No.48 v. N.L.R.B.,328 F.2d 534(C.A.D.C.). In that case the court stated:The test as to the "primary" nature of a subcontractorclause in an agreement with a general contractor hasbeen phrased by scholars as whether it "will directlybenefit the employees covered thereby,"and "seeks toprotect the wages andjob opportunities of the employ-ees covered by the contract."We have phrased the testas whether the clauses are "germane to the economicintegrity of the principal work unit," and seek"to pro-tect and preserve the work and standards(the union)has bargained for," or instead"extend beyond the(contracting)employer and are aimed really at theunion's difference with another employer."We must look to the challenged clauses in the instant casein the light of the foregoing rationale to determine theirprimary or secondary character.The Board has previously considered numerous clauses inZService andMaintenanceEmployees Union, Local No 399, AFL-CIO,(Kal-Efron, d/b/a Superior Souvenir Book Company),148 NLRB 1033,OhioValley Carpenters DistrictCouncil(Cardinal industries inc,),136 NLRB 977;Milk Drivers Union, Local753(PureMilk Association),141NLRB 1237JDistrict 9 iAM [Greater St Louis AutomotiveTrimmers &UpholsterersAssn J v NLRB ,351 F.2d 33 (C A D C, 1962),N L R B v Joint Councilof Teamsters No 38 [California Assn of Employers],338 F 2d 23 (C A 9,1964)Meat and Highway Drivers Local 710 (Wilson and Co), v N L R B,335F 2d 709 (C A D C , 1964),Truck Drivers Local 413 [Brown Transfer Port andPattonWarehouse Inc] v N L R B.334 F 2d 539, (C A D C, 1964),OrangeBelt District Council of Painters No 48 [Calhoun Drywall Co I v N L R B,328 F 2d 534, (C A D C, 1964)5N L R B v JointCouncilof Teamsters No 38 [ArdenFarms Co J, 338 F 2d23 (C A 9, 1964),Meat and Highway Drivers Local No 710 v N L R B, supra,Truck Drivers Local 413 v N L R B, suprathe construction industry multiemployer contract that wasa predecessor to the one now before US .6 Among theclausesbefore the Board in the previous case were some whichappear to have been similar, if not identical, to those nowunder challenge in the instant case. InBarker TruckingtheBoard held there to be insufficient evidence for it to find thethen existing fringe benefit delinquency clausesper seun-lawful, and in the absence of extrinsic evidence indicatingthemanner in which such clauses had been enforced itmade no finding as to their legality. The General Counselargues that we have before us now sufficient extrinsic evi-dence concerning Respondent Union's efforts to enforcesuch clauses to establish the object thereof to be secondaryand unlawful. It is pointed out that Respondent Union'sprimary dispute was with Riphagen over unpaid fringe ben-efits. It is asserted that the provisions of these contractclauseshave the effect of enmeshing La Mirada, a neutralprime contractor, by making it a guarantor for Riphagen'sliability as the penalty for its continuing to do business withRiphagen.This "cease doing business" alternative isclaimed to signify the clauses and their enforcement to havea secondary, and thus unlawful, aim.The General Counsel in substantial measure relies on theBoard's decision in the so-calledCalhouncase to support thecontention that the fringe benefit delinquency clauses havea secondary object 7 InCalhouna general contractor had acontract with a building trades council providing, amongother things, that should he "subcontract any work and thesubcontractor fails to pay the wages or fringe benefits pro-vided under the appropriate agreement with the unionaffili-ated with the council ..." the general contractor wouldbecome liable to pay such wages and fringe benefits. Cal-houn was a nonunion subcontractor doing "drywall work"for the general contractor. Pressure was brought to compelthe general contractor to comply with the contract provi-sionsby paying the sums called for, or ceasing to do busi-nesswith Calhoun. The Board rejected a defense that thiswas lawful primary activity designed to protect the workstandards of a "union affiliated with the council." It wasreasoned that the conduct could not have been undertakento force the general contractor to pay fringe benefits onbehalf of Calhoun's employees, since the trust funds couldnot receive sums for employees of employers not signatoryto the contract with the affiliated union. Nor could the sumsbe deemed to benefit the general contractor's employees ina "principal work unit" since he had no employees on thejob doing "drywall work" except those of Calhoun. There-fore the Board held the object was to impose "strictly apenalty" on the general contractor "for failing to subcon-tract to a union subcontractor." This was deemed a second-ary object and hence unlawful. The General Counsel arguesthe instant case to be likeCalhounin that La Mirada, likethe general contractor inCalhoun,also had no employeeswho might benefit from enforcement of the guarantee provi-sion. Thus it is argued that the clauses and their enforce-ment here, as inCalhoun,have a secondary object and mustbe deemed unlawful. I disagree.6 General Teamsters, Chauffeurs,Warehousemen& HelpersLocal982, et at(Associated Independent Owner-Operators, Inc),181N LR B 5157Orange Belt District Council ofPaintersNo 48, AFL-CIO (Calhoun Dry-wall Company),153 NLRB 1196 JOINT COUNCIL OF TEAMSTERS NO. 42331The General Counsel's argument overlooks an importantdistinction betweenCalhounand the instant case. InCal-hounthe general contractor and Respondent Union wereparties to the same contract, but Calhoun, the subcontrac-tor, was a party to no agreement whatsoever. In the instantcase Respondent Union, La Mirada, and Riphagen are allparties to the same collective-bargaining agreement. TheBoard properly found inCalhounthat there existed no workunit for the guarantee clause to protect since all the "drywallwork" being done on the general contractor's job was notcovered by any contract at all. Thus it became reasonableto conclude that the real aim of respondent unions was tocompel the general contractor to cease doing business withthe nonunion subcontractor. Had Riphagen been a non-union subcontractor possibly we mightface a similar situa-tion here, but Riphagen and La Mirada are both bound tothe same contract. In addition we may also note that inCalhounthe contract provisions are found in a so-called"building trades council" type of contract whereby the con-tracting union sought to bind-general contractors to subcon-tract only to employers having agreements with unionsaffiliated with the council. Such contract did not purport tocover thewages,hours and working conditions of any spe-cific group of employees. In the instant case we are dealingwith a comprehensive labor contract purporting to coverone whole segment of construction industry work in a largearea.A consideration of the scope of this contractsuggeststhe work unit issue to be far different from that before theBoard inCalhoun.Thus the master agreement purports to set standards forwages, hours, and working conditions of all persons drivingtrucks in the construction industry as it operates in theSouthern California area. The members of the associations,together with the individual signatories to the short formagreement, comprise a varied group of employers each ofwhich supplies some sort of needed service in this branch ofthe construction industry. Both association members andindividual party signatories are equally bound to pay thecontract wages and to pay the fringe benefits in the form ofrequired payments to the trust funds. It is characteristic ofthe construction industry that the employment history ofmost workers will show them as working for numerous con-tractors snice jobs are constantly starting and finishing. Theuse of the trust funds to collect and disburse contract fringebenefitsservesboth a statutory purpose and as a practicalmeans of insuring that covered employees are credited forbenefits earned regardless of the number of employers forwhom they may have worked. The same fringe benefits areultimately disbursed to covered employees by the trustfunds whether such employees have worked for one or moreindustry contractors, or whether or not any particular con-tractor has been an association member or an individualparty signatory to the master agreement. In providing forthe fringe benefits the contracting parties are clearly under-taking to set up adequately funded trusts which will main-tain a continuing solvency, and at all times be able todisburse the negotiated benefits. The integrity of thesefunds will in substantial measure depend upon requiredcontributions neither being evaded nor falling in arrears.Delinquencies if permitted to become widespread could ad-versely affect every employee covered by the contract. Theprimary obligation to keep up required payments of courseresides in the immediate employer of any covered worker.To theextent he completely fulfills such obligation nothingfurther will be needed.The disputed provisions, however,reasonably recognize that there may be employers, mostlikely the smaller and less adequately financed ones, whomay beunable or unwilling to meet such primary obliga-tions. The contract provisions seek to insure that when thisoccurs neither the employees of the delinquent employernor the fund as a whole will suffer, because the prime con-tractor is required to guarantee that fund payments will bekept up so long as he continues to use the services of adelinquent subcontractor.UnlikeCalhounwhere it was im-possible for the fund to receive fringe benefits on behalf ofCalhoun's employees because Calhoun was not a party toany contract,payments madeby LaMirada,or any otherguarantor prime contractor,could be received by the fundand credited to the employees of Riphagen, since Riphagenwas also aparty tothe master agreement.UnlikeCalhounwhere the challenged contract did not purport to cover anyspecific group of identifiable employees,the master agree-ment here specifically purports to benefit a readily identifia-blegroup comprised of workers in the designatedclassifications who work for any covered employer.In view of the foregoing, and contrary to the claim of theGeneral Counsel I view the principal work unit here to becomprised of all employees who work for association mem-bers or individual party signatories to the master agreementin the classificationswhichare therein set forth.The Gener-al Counsel argues the work unit not to be so broad, contend-ing that there are separate work units comprised on the onehand of employees of association members, and on theother hand of employees of individual party signatories tothe master agreement.The General Counsel cites a recentBoard decision inNationalMaritime Union of America,AFL-CIO;Commerce Tankers Corporation(Vantage Steam-ship Corporation),196 NLRB 1100,in support of this propo-sition.Ido not regard this decision as controlling.Commerce Tankerscovered collective-bargaining contractsin the maritimeindustry whichdiffer in many ways from thecollective-bargaining agreement before us. In addition theparticular situation before the Board in that case concernedthe effect of the sale of a vessel to someone who was not apartyto any contract.A guarantee clause affecting partiesto the same contract such as we find in the instant case wasnot involved. I regard the Board's holding inCommerceTankersas limited to the somewhat unique facts of thatcase,and do not view the case as a broad holding that inindustrywide master agreements generally individual par-ties signatory necessarily comprise work units separate fromthat of the association members on whose behalf the masteragreement had been negotiated.If the principal work unit be deemed comprised of allworkers coveredby themaster agreement it becomes abun-dantly clear that the clauses attacked are designed to protectand preserve work standards for all unit employees, and toinsure the integrity of the funds which implement the nego-tiated fringe benefits.Thus any secondaryeffectwhichwould come about when a prime contractor acting in accor-dance with the provisions of these clauses would ceasedoing business with a delinquent subcontractor would ap- 332DECISIONSOF NATIONALLABOR RELATIONS BOARDpear purely incidental to the lawful primary object of per-serving the work standards of the principal work unit.Accordingly, I find the clauses attacked by the GeneralCounsel to be primary rather than secondary, and not to beproscribed by Section 8(e) of the Act, and I shall recom-mend the dismissal of such allegations in the complaint.The allegations of Section 8(b)(4)(ii)(A) and (B) pertainexclusively to attempts by Respondent Union to invoke andenforce the clauses which have been considered above. In-asmuch as I have found such clauses to have a primaryobject efforts by Respondent Union to enforce them wouldhave a primary rather than a secondary thrust, and wouldthus be lawful. In addition having found such clauses to beprimary in object it becomes unnecessary to consider Re-spondent Union's claim that it is not responsible for con-duct undertaken by the Trust Funds. Nor is it necessary toconsider the General Counsel's contentions which relate tothe applicability of the jobsite proviso to Section 8(e) of theAct. Accordingly I recommend that the complaint be dis-missed in its entirety.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAWbusinesses affecting commerce within the meaning of Sec-tion 2(2), (6) and (7) of the Act.2.Respondent Umon is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent Umon has not, as alleged in the com-plaint, engaged in unfair labor practices proscribed by Sec-tion 8(e) or Section 8(b)(4)(ii)(A) and (B) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSIt is hereby ordered thatthe complaintherein be, and itherebyis,dismissed in itsentirety.8 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions and recommendedOrderherein shall,as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes1.The employer-members of AGC, BIA, EGCA, LaMirada and Riphagen are collectively employers engaged in